Citation Nr: 1728464	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-19 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability, to include plantar fasciitis and metatarsalgia, and to include as secondary to the service-connected right foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2000 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the December 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

In March 2013, September 2015, and January 2017, the Board remanded the claim on appeal for development, and the case is again before the Board for further appellate proceedings.  


FINDING OF FACT

The Veteran's current left foot disability is not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by service, and service connection on a secondary basis is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2017, the Board remanded the case and directed the AOJ to obtain an addendum VA medical opinion to determine whether the Veteran's left foot disability was aggravated by the right foot disability.  The AOJ obtained such a medical opinion in January 2017, and the examiner provided the requested information.  The Veteran's claim was readjudicated in an March 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided pre-adjudication VCAA notice by letter in June 2007, in which the Veteran was notified of how to substantiate his claim for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period, the Veteran was afforded VA examinations in December 2007, May 2013, and in April 2016, and an addendum medical opinion was obtained in January 2017.  The examiners conducted examinations and together with the addendum medical opinion provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations and addendum medical opinion, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends that he has a left foot disability that was caused or aggravated by his service-connected right foot disability.  He has been diagnosed with left foot plantar fasciitis and metatarsalgia during the appeal period.  See April 2016 VA examination.  

First, there is no argument by the Veteran nor does the record show that his left foot disability is directly related to service.  The Board notes that the Veteran himself has recurrently reported that his left foot problems began after service.  For example, on VA examination in December 2007, the Veteran reported that his left foot pain began in the summer of 2006.  See also December 2012 Board hearing transcript at p. 10.  The Board also notes that there is no indication in the remaining records, to include the service treatment records, and there is no argument by the Veteran, to show that there was an injury, disease, or event in service that may have resulted in the Veteran's current left foot disability.  

Further , on VA examination in May 2013, the VA examiner opined that there is no relationship between the Veteran's left foot disability and service, given that the Veteran's medical and lay history showed no left foot complaints in service.  Moreover, the Board notes that on VA examination in April 2016, the VA examiner, S.P. noted that the Veteran's left foot plantar fasciitis and metatarsalgia are common disabilities, and that after separating from service, the Veteran worked as a Corrections Officer which required long shifts on his feet, and that the treatment for his left foot disability was concurrent with his employment as a Corrections Officers.  The May 2013 and April 2016 VA medical opinions has probative value because they were each rendered by a medical professional who has the requisite expertise to render an opinion as to etiology of a left foot disability, they each examined the Veteran, they each reviewed the claims file, and they rendered opinions based on the Veteran's history and lay statements.  On review,  no relationship between the Veteran's current left foot disability and service is shown by the evidence, and service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  Also, the medical evidence during the current appeal period, to include x-ray testing performed on VA examinations in May 2013 and April 2016, shows that the Veteran does not have arthritis of the left foot; therefore, the presumption of service connection based on chronicity of symptomatology of a chronic disease does not apply with regard to the left foot disability.  See generally 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

The preponderance of the evidence is also against a finding that the Veteran's current left foot disability was caused or aggravated by his service-connected right foot disability.  

The Board finds that the determinations as to nature and etiology of the Veteran's current left foot disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training.  Thus, his determination that his current left foot disability was caused or aggravated by his service-connected right foot disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.

On the other hand, the April 2016 and January 2017 VA medical opinions have probative value because they were rendered by a medical professional, S. P., who examined the Veteran and who has the requisite expertise to render an opinion as to etiology of a left foot disability.  Also, the examiner reviewed the claims file, and he supported his opinion with rationale, he rendered his opinion on the Veteran's history and lay statements and on medical literature, and he covered all relevant bases as to the theory of secondary service connection.  In these opinions together, S. P. opined that the Veteran's left foot disability was not caused or aggravated by a right foot disability.  

On VA examination in April 2016, S. P., noted that the Veteran's left foot plantar fasciitis and metatarsalgia are common disabilities, and that after separating from service, the Veteran worked as a Corrections Officer which required long shifts on his feet.  S. P. opined that the Veteran's left foot disability was not caused or aggravated by a right foot disability, and that there was no known nexus between the Veteran's service-connected right foot disability and the Veteran's later development of symptoms in the left foot.  Then, in the January 2017 VA addendum medical opinion, S. P. reiterated his April 2016 opinion that there is no nexus between the Veteran's service-connected right foot disability and the Veteran's later development of symptoms in the left foot.  S. P. explained that his phrase "no nexus" was meant to mean no relationship and therefore also no aggravation.  S. P. explained that there is no clear evidence in the medical literature to suggest that an injury to one lower extremity would have any significant impact (i.e. aggravation) on the opposite uninjured limb, or a remote joint, unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimeters so that the individual's gait pattern is altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  The Board notes that there is no indication in the record to suggest such resulting damage to the Veteran's lower extremities due to his service-connected right foot disability.  S. P. also noted that each lower extremity joint is typically evaluated as an individual, and when aggravation or progression takes place in one joint, it cannot be blamed on another.  

The Board acknowledges that the Veteran's representative, in the April 2017 Appellant's Brief, essentially argued that the January 2017 VA medical opinion was inadequate because the examiner allegedly "provided a rationale which included lack of medical treatise support, the Veteran's occupation, and lack of a nexus."  However, as discussed above, S. P. provided enough information regarding the etiology of the Veteran's left foot disability such that the Board can render an informed decision when also considering the other evidence of record.  S. P. also based his opinion on the review of the Veteran's history, to include the Veteran's occupation, and there is no legal or factual basis to support an argument that consideration of the Veteran's history, to include his occupation, would render a medical opinion inadequate.  Further, the examiner expressly noted that he based his opinion on review of medical literature.  Accordingly, the essential argument by the Veteran's representative that the January 2017 VA medical opinion is inadequate has no merit.  

On review, and given the April 2016 and January 2017 VA medical opinions, the preponderance of the evidence is against a finding that the Veteran's left foot disability was caused (proximately due to or the result of) or aggravated by his service-connected right foot disability.  There is no competent and probative evidence to indicate, and no argument by the Veteran, that the Veteran's left foot disability was caused or aggravated by any other service-connected disability.  Therefore, service connection is not warranted on a secondary basis for a left foot disability.  38 C.F.R. § 3.310.  

Because the preponderance of the evidence is against the Veteran's claim on appeal, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  




ORDER

Entitlement to service connection for a left foot disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


